                  IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION
                          NO. 7:18-CR-00179-FL-1

UNITED STATES OF AMERICA                )
                                        )
             v.                         )
                                        )
MEGAN ELIZABETH BARDEEN                 )


           FINAL ORDER OF FORFEITURE OF REAL PROPERTY
             KNOWN AS 5809 HYATT LANE, WILMINGTON, NC


      WHEREAS, upon the United States’ Motion for a Final Order of Forfeiture and

the underlying records in the docket, the Court makes the following findings:

      1.     On July 17, 2018, a Criminal Information was filed against Defendant

MEGAN ELIZABETH BARDEEN charging the Defendant in Count One with

Conspiracy to Possess With Intent to Distribute a Quantity of Methamphetamine in

violation of 21 U.S.C. § 846 [DE-1];

      2.     The Criminal Information gave notice of the United States’ intention to

seek the forfeiture, pursuant to 21 U.S.C. § 853, of any property constituting, or

derived from, any proceeds the defendant obtained directly or indirectly as a result of

the offense and any property used or intended to be used in any manner or part to

commit and to facilitate the commission of the offense.

      3.     On December 13, 2018, Defendant entered a guilty plea pursuant to a

written Plea Agreement to Count One of the Criminal Information, Conspiracy to

Possess With Intent to Distribute a Quantity of Methamphetamine in violation of 21



                                            1
U.S.C. § 846 [DE-11];

       4.    On March 24, 2019, the Defendant signed a consent to forfeiture in

which she agreed to the forfeiture, pursuant to 21 U.S.C. § 853(a), of

             The residence and property at 5809 Hyatt Lane, Wilmington,
             North Carolina 28411, BEING ALL of Lot 36, Section One,
             Belmar Forest Subdivision, as the same is shown on a map duly
             recorded in Map Book 36, Page 337 and 338 of the New Hanover
             County Registry, reference to which is made for a more particular
             description

(hereinafter, “5809 HYATT LANE” or “Real Property”) as property that was used to

commit or to facilitate the commission of the offense to which she pleaded guilty [DE-

23];

       5.    A Preliminary Order of Forfeiture forfeiting the Real Property pursuant

to 21 U.S.C. § 853, subject to notification and adjudication of any third-party interests

pursuant to 21 U.S.C. § 853(n), was entered on March 26, 2019 [DE-27];

       6.    The Defendant was sentenced and a Judgment was entered on March

26, 2019 [DE-29] and that Judgment incorporated the Preliminary Order of

Forfeiture by reference;

       7.    A Lis Pendens giving notice of the United States’ intent to forfeit 5809

HYATT LANE was filed with the New Hanover County Clerk of Superior Court on

April 3, 2019, Case No: 19-M-341;

       8.    The United States published notice of this forfeiture at the

www.forfeiture.gov web site for at least 30 consecutive days, between April 20, 2019

and May 19, 2019 as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for

Admiralty of Maritime Claims and Asset Forfeiture Actions, and said published

                                           2
notice advised all third parties of their right to petition the court within sixty (60)

days from the first day of the publication date for a hearing to adjudicate the validity

of their alleged legal interest in the forfeited property;

      9.     The Real Property known as 5809 HYATT LANE is titled to MEGAN E.

BARDEEN, whose interests were extinguished by operation of the Preliminary Order

of Forfeiture;

      10.    The United States sent direct written notice of the Preliminary Order of

Forfeiture in accordance with 21 U.S.C. § 853(n)(1) and Rule 32.2(b)(6) to all persons

who reasonably appeared to be a potential claimant with standing to contest the

forfeiture of the Subject Property in the ancillary proceeding, which included Corning

Federal Credit Union, All American Bail Bonding, and the New Hanover County Tax

Office [DE-44];

      11.    Service upon 5809 HYATT LANE was executed by posting the

Preliminary Order of Forfeiture on the property by an agent of the United States

Marshals Service on May 3, 2019 [DE-43];

      12.    The following third-party petitions of interest were filed as to the Real

Property: Corning Federal Credit Union (“CFCU”), as beneficiary of a Deed of Trust

on the Real Property [DE-32]; and Michelle Clayton (“Clayton”), as a current tenant

or occupant of the Real Property [DE-35];

      13.    The United States filed a response to the Petitions [DE-40] which

indicated that after payment of costs incurred by or on behalf of the United States

Marshals Service (“USMS”) for the seizure, maintenance, forfeiture and sale of the



                                            3
Real Property, the United States would pay the pro rata share of state or local real

property taxes from January 1, 2019 through the date of the entry of the Final Order

of Forfeiture;

      14.    The United States’ Response also recognized as a third priority the lien

of CFCU on the Real Property, and the Court allowed Corning’s petition by Order

entered on September 11, 2019 [DE-47];

      15.    Counsel for CFCU has been consulted and consents to the entry of this

Final Order of Forfeiture;

      16.    The United States’ Response disputed the claim filed by Clayton on

grounds, inter alia, that the petition was not signed under penalty of perjury as

required by 21 U.S.C. § 853(n)(3); and thereafter, the Court set a 30-day discovery

period commencing on September 11, 2019, and further directed Clayton to refile a

proper petition under penalty of perjury within 14 days of the close of discovery in

the event she wished to pursue her petition [DE-47];

      17.    The deadline for Clayton to resubmit a proper petition expired on

October 25, 2019, and Clayton has abandoned her claim by virtue of her failure to

timely file a proper petition as directed by the Court;

      NOW, THEREFORE, it is ORDERED, ADJUDGED AND DECREED that:

      1.     Pursuant to Fed. R. Crim. P. 32.2(c)(2) and 21 U.S.C. § 853(n)(7), the

Preliminary Order of Forfeiture entered on March 26, 2019 [DE-27], ordering the

forfeiture of the Real Property pursuant to 21 U.S.C. § 853, is now final;

      2.     All right, title and interest to 5809 HYATT LANE described in



                                           4
Paragraph 4, above, is hereby condemned, forfeited and vested in the United States

of America and the United States shall have clear title to 5809 HYATT LANE and

may warrant good title to any subsequent purchaser or transferee;

      3.     The United States Marshals Service (“USMS”) is authorized to dispose

of 5809 HYATT LANE in accordance with the law;

      4.     Upon the sale of 5809 HYATT LANE the proceeds of the sale shall be

distributed in the following priority, to the extent proceeds are available:

             a. First, to the USMS pursuant to 21 U.S.C. § 881(e)(2)(A)(i), any and
                all costs and expenses incurred by the USMS in connection with the
                seizure, maintenance, forfeiture, marketing and sale of the property;
                escrow fees; insurance costs, if any; commissions, if any; document
                recording fees not paid by the buyer; title fees; and transfer taxes;

             b. Second, to the NEW HANOVER COUNTY TAX COLLECTOR for all
                unpaid real property taxes due and owing through the date of the
                entry of this Final Order of Forfeiture; provided, however, that the
                United States shall not be liable for the payment of state or local
                property taxes from the date of the entry of this Final Order of
                Forfeiture;

             c. Third, to CORNING FEDERAL CREDIT UNION, the amount of
                $74,250.10 as of November 1, 2019 for principal and interest at the
                contract rate of 3.00 percent, plus a $5.86 per diem thereafter; and

             d. Finally, any remaining balance shall be forfeited to the United States
                and shall be disposed of according to law;

      5.     Other than those interests recognized herein, no other person or entity,

shall have any right, title or interest in 5809 HYATT LANE and any and all liens are

hereby released as of the date of the USMS’ closing of the sale of 5809 HYATT LANE;

and

      6.     The United States District Court shall retain jurisdiction for the purpose



                                           5
of enforcing this Final Order of Forfeiture.

      SO ORDERED, this the 24th day of March, 2020.



                                        ___________________________
                                        LOUISE W. FLANAGAN
                                        United States District Judge




                                           6
